101 Ga. App. 732 (1960)
115 S.E.2d 429
WHITEHEAD
v.
THE STATE.
38318.
Court of Appeals of Georgia.
Decided May 27, 1960.
James M. Roberts, for plaintiff in error.
Richard Bell, Solicitor-General, contra.
CARLISLE, Judge.
The defendant was tried and convicted on the charge of selling liquor in a dry county. He made a motion for a new trial on the general grounds and on one special ground in which he complained of the refusal of the court to grant his motion for a mistrial. In this court he has expressly abandoned the general grounds and insists solely on the one special ground. The motion for a new trial merely states that counsel made a motion for a mistrial, which was overruled by the court, and nowhere therein is it stated upon what grounds counsel moved the court for a mistrial. The contentions of counsel as shown by this ground as to why a motion for a mistrial should have been granted do not appear to have been urged before the trial court. This ground of the motion for a new trial is too defective and incomplete to present any question for decision, and the trial judge did not err in overruling it. Owens v. State, 32 Ga. App. 417, 418 (2) (123 S.E. 919); Lumbermens Underwriting Alliance v. First National Bank & Trust Co., 100 Ga. App. 217, 223 (5) (110 S.E.2d 782).
*733 Judgment affirmed. Gardner, P. J., Townsend and Frankum, JJ., concur.